Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: The Office believes following limitation is missing a colon mark “:” – “a server programmed to” the Office believes the statement should be “a server programmed to:” and examined the application as such.  Without said colon the claim would be unclear. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Brown et al., US Patent Application (20150186156), hereinafter “Brown”

Regarding claim 1 Brown teaches a system for auto-generation of dialog A conversation section 504 of the virtual assistant trainer interface 500 may present conversation input and output for the virtual assistant 502. [Brown para 0124] for a skill executed by a digital assistant, smart device 104 may be implemented as a … computer, a server, … a personal digital assistant (PDA) … [Brown  para 0034] comprising: 
a server programmed to receive details descriptive of a digital assistant persona from a personality studio user interface the service provider 110 may be associated with one or more computing devices, such as one or more servers, … or any other type of device configured to process data [Brown para 0046]; generate a personality type based on the details an automotive virtual assistant may be output whenever a user's smart device connects to a car navigation system. … a virtual assistant may have been generated by or for a particular user, … (e.g., personalized for a user, associated with a user's account, associated with a company, etc.). [Brown para(s) 107 & 0108]; auto-generate a standard vocabulary using the personality type a virtual assistant for teaching Spanish may be configured with Spanish and English NLP, whereas another type of virtual assistant may only be configured with English NLP. [Brown para 0095]; export the smart device 104 may also include one or more network interfaces. [Brown para 0113] the standard vocabulary for use in a skill A language in which a virtual assistant communicates (e.g., Spanish, German, French, English, etc.). This may include a language that is understood by the virtual assistant and/or a language that is spoken or otherwise used to output information by the virtual assistant. [0101] A personality--how a virtual assistant responds to a user. [Brown para 0100 & 0101]; and auto-generate prompts The feedback may be used to reconfigure the virtual assistant 502 (e.g., so that the next time a user asks "please make an appointment for 1 pm," or similar input, the virtual assistant 502 schedules an appointment for 1 pm that day, without further prompting the user for a date). [Brown para 0125] for the skill based on the standard vocabulary the input processing module 208 may utilize Natural Language Processing (NLP) to interpret or derive a meaning and/or concept of the input. The speech recognition and/or NLP techniques may include known or new techniques. [Brown para 0051]

Regarding claim 2 Brown teaches everything above see Claim 1). In addition, Brown teaches wherein the details descriptive of a digital assistant persona are received over a network from a mobile device, the smart device 104 may also include one or more network interfaces. [Brown para 0113] and the prompts the virtual assistant service 108 may cause a virtual assistant to be output on the smart device 104 by sending an instruction or data to the smart device 104 instructing the smart device 104 to output the virtual assistant [Brown para 0149]  for the skill are provided to a vehicle for use by a digital assistant of the vehicle. an automotive virtual assistant may be output whenever a user's smart device connects to a car navigation system. … a virtual assistant may have been generated by or for a particular user, … (e.g., personalized for a user, associated with a user's account, associated with a company, etc.). [Brown para(s) 107 & 0108]

Regarding claim 3 Brown teaches everything above see Claim 1). In addition, Brown teaches wherein the details descriptive of a digital assistant persona includes one or more of:
general information including name, age, and gender of the digital assistant; a backstory including background information about the digital assistant; 
a personality register including information indicative of personality aspects of the digital assistant; a personality type indicating personality traits of the digital assistant; character traits indicating character traits;
service tasks that the digital assistant is defined to perform; persuasive tasks that the digital assistant is defined to perform; tone of voice that the digital assistant is defined to use; 
speaking style that the digital assistant is defined to use; or 
sample dialog including example conversation between the digital assistant and users. FIG. 10 illustrates an example virtual assistant customization interface 1000 for enabling end-users to configure characteristics of a virtual assistant. As illustrated, the virtual assistant customization interface 1000 includes an input field 1002 to input a name to be associated with the virtual assistant, a drop-down menu 1004 to upload an image to be associated with the virtual assistant (e.g., to configure a visual appearance), a drop-down menu 1006 to select a personality (e.g., attitude, etc.), a drop-down menu 1008 to select an accent, a drop-down menu 1010 to select a language in which the virtual assistant is to be configured to communicate [Brown para 0138]

Regarding claim 4 Brown teaches everything above see Claim 1). In addition, Brown teaches wherein the server is programmed to: identify a personality type for the digital assistant persona based on the details descriptive of the digital assistant persona received from the personality studio user interface a drop-down menu 1004 to upload an image to be associated with the virtual assistant (e.g., to configure a visual appearance), a drop-down menu 1006 to select a personality (e.g., attitude, etc.) [Brown para 0138] execute a personality type recommendation engine to supplement details for the digital assistant persona based on the personality type and information from celebrities having the same personality type a drop-down menu 1004 to upload an image to be associated with the virtual assistant (e.g., to configure a visual appearance), a drop-down menu 1006 to select a personality (e.g., attitude, etc.) [Brown para 0138]; execute a brand and tone recommendation engine to determine brand and tone recommendations from corporate brand guidelines and sample corporate dialog for a digital assistant persona, the brand and tone recommendations indicating how content is provided independent to the content being provided An entity may include a user (e.g., trainer or end-user), application (e.g., program), company, service provider, device, and so on. As such, in some instances the one or more received virtual assistants may comprise trained versions of virtual assistants. [Brown para 0165] The virtual assistant may be configured with particular characteristics, such as being associated with a particular entity (e.g., a user, application, company, service provider, device, etc.), include particular functionality, and so on. Further, in some instances the virtual assistant may be associated with a team of virtual assistants. [Brown para 0181]; and 
execute a standard vocabulary recommendation engine to create autogenerated prompts using sample dialog, the brand and tone recommendations, and prompt analytics data The feedback may be used to reconfigure the virtual assistant 502 (e.g., so that the next time a user asks "please make an appointment for 1 pm," or similar input, the virtual assistant 502 schedules an appointment for 1 pm that day, without further prompting the user for a date). [Brown para 0125] 

Regarding claim 5 Brown teaches everything above see Claim 4). In addition, Brown teaches wherein the brand and tone recommendations The virtual assistant may be configured with particular characteristics, such as being associated with a particular entity (e.g., a user, application, company, service provider, device, etc.), include particular functionality, and so on. Further, in some instances the virtual assistant may be associated with a team of virtual assistants. [Brown para 0181]  indicate one or more of tone of voice, pitch of voice, speed of speech, and pronunciation of words. FIG. 10 illustrates an example virtual assistant customization interface 1000 for enabling end-users to configure characteristics of a virtual assistant. As illustrated, the virtual assistant customization interface 1000 includes an input field 1002 to input a name to be associated with the virtual assistant, a drop-down menu 1004 to upload an image to be associated with the virtual assistant (e.g., to configure a visual appearance), a drop-down menu 1006 to select a personality (e.g., attitude, etc.), a drop-down menu 1008 to select an accent, a drop-down menu 1010 to select a language in which the virtual assistant is to be configured to communicate [Brown para 0138]

Regarding claim 6 Brown teaches everything above see Claim 1). In addition, Brown teaches wherein the standard vocabulary includes elements that make up prompts from the digital assistant to a user, the input processing module 208 may utilize Natural Language Processing (NLP) to interpret or derive a meaning and/or concept of the input. The speech recognition and/or NLP techniques may include known or new techniques. [Brown para 0051] The feedback may be used to reconfigure the virtual assistant 502 (e.g., so that the next time a user asks "please make an appointment for 1 pm," or similar input, the virtual assistant 502 schedules an appointment for 1 pm that day, without further prompting the user for a date). [Brown para 0125] the elements including one or more of: introductions, acknowledgments, confirmations, error handling, discourse markers, unsuccessful task indications, apologies, empathy statements, tapering questions, and confirmations. the virtual assistant service 108 may cause a virtual assistant to be output on the smart device 104 by sending an instruction or data to the smart device 104 instructing the smart device 104 to output the virtual assistant [Brown para 0149] a conversation user interface may be caused to be output. This may include sending an instruction to a client device (e.g., the smart device 104) to output the conversation user interface, displaying the conversation user interface, and so on [Brown para 0171]

Regarding claim 4 Brown teaches a method for auto-generation of dialog A conversation section 504 of the virtual assistant trainer interface 500 may present conversation input and output for the virtual assistant 502. [Brown para 0124] for a skill executed by a digital assistant, smart device 104 may be implemented as a … computer, a server, … a personal digital assistant (PDA) … [Brown  para 0034] comprising: receiving details descriptive of a digital assistant persona from a personality studio user interface; the service provider 110 may be associated with one or more computing devices, such as one or more servers, … or any other type of device configured to process data [Brown para 0046]; generating a personality type based on the details an automotive virtual assistant may be output whenever a user's smart device connects to a car navigation system. … a virtual assistant may have been generated by or for a particular user, … (e.g., personalized for a user, associated with a user's account, associated with a company, etc.). [Brown para(s) 107 & 0108]; auto-generating a standard vocabulary using the personality type a virtual assistant for teaching Spanish may be configured with Spanish and English NLP, whereas another type of virtual assistant may only be configured with English NLP. [Brown para 0095]; exporting the smart device 104 may also include one or more network interfaces. [Brown para 0113] the standard vocabulary for use in a skill A language in which a virtual assistant communicates (e.g., Spanish, German, French, English, etc.). This may include a language that is understood by the virtual assistant and/or a language that is spoken or otherwise used to output information by the virtual assistant. [0101] A personality--how a virtual assistant responds to a user. [Brown para 0100 & 0101]; and auto-generating prompts The feedback may be used to reconfigure the virtual assistant 502 (e.g., so that the next time a user asks "please make an appointment for 1 pm," or similar input, the virtual assistant 502 schedules an appointment for 1 pm that day, without further prompting the user for a date). [Brown para 0125] for the skill based on the standard vocabulary the input processing module 208 may utilize Natural Language Processing (NLP) to interpret or derive a meaning and/or concept of the input. The speech recognition and/or NLP techniques may include known or new techniques. [Brown para 0051]

Regarding claim 8 Brown teaches everything above see Claim 7). In addition, Brown teaches wherein the details descriptive of a digital assistant persona are received over a network from a mobile device, , the smart device 104 may also include one or more network interfaces. [Brown para 0113] and the prompts the virtual assistant service 108 may cause a virtual assistant to be output on the smart device 104 by sending an instruction or data to the smart device 104 instructing the smart device 104 to output the virtual assistant [Brown para 0149]  for the skill are provided to a vehicle for use by a digital assistant of the vehicle. an automotive virtual assistant may be output whenever a user's smart device connects to a car navigation system. … a virtual assistant may have been generated by or for a particular user, … (e.g., personalized for a user, associated with a user's account, associated with a company, etc.). [Brown para(s) 107 & 0108]

Regarding claim 9 Brown teaches everything above (see Claim 7). In addition, Brown teaches wherein the details descriptive of a digital assistant persona includes one or more of: 
general information including name, age, and gender of the digital assistant; a backstory including background information about the digital assistant; a personality register including information indicative of personality aspects of the digital assistant; a personality type indicating personality traits of the digital assistant; character traits indicating character traits; service tasks that the digital assistant is defined to perform; persuasive tasks that the digital assistant is defined to perform; tone of voice that the digital assistant is defined to use; speaking style that the digital assistant is defined to use; or sample dialog including example conversation between the digital assistant and users. FIG. 10 
illustrates an example virtual assistant customization interface 1000 for enabling end-users to configure characteristics of a virtual assistant. As illustrated, the virtual assistant customization interface 1000 includes an input field 1002 to input a name to be associated with the virtual assistant, a drop-down menu 1004 to upload an image to be associated with the virtual assistant (e.g., to configure a visual appearance), a drop-down menu 1006 to select a personality (e.g., attitude, etc.), a drop-down menu 1008 to select an accent, a drop-down menu 1010 to select a language in which the virtual assistant is to be configured to communicate [Brown para 0138]

Regarding claim 10 Brown teaches everything above (see Claim 7). In addition, Brown teaches further comprising: identifying a personality type for the digital assistant persona based on the details descriptive of the digital assistant persona received from the personality studio user interface a drop-down menu 1004 to upload an image to be associated with the virtual assistant (e.g., to configure a visual appearance), a drop-down menu 1006 to select a personality (e.g., attitude, etc.) [Brown para 0138]; executing a personality type recommendation engine to supplement details for the digital assistant persona based on the personality type and information from celebrities having the same personality type; executing a brand and tone recommendation engine to determine brand and tone recommendations from corporate brand guidelines and sample corporate dialog for a digital assistant persona, the brand and tone recommendations indicating how content is provided independent to the content being provided An entity may include a user (e.g., trainer or end-user), application (e.g., program), company, service provider, device, and so on. As such, in some instances the one or more received virtual assistants may comprise trained versions of virtual assistants. [Brown para 0165] The virtual assistant may be configured with particular characteristics, such as being associated with a particular entity (e.g., a user, application, company, service provider, device, etc.), include particular functionality, and so on. Further, in some instances the virtual assistant may be associated with a team of virtual assistants. [Brown para 0181];; and executing a standard vocabulary recommendation engine to create autogenerated prompts using sample dialog, the brand and tone recommendations, and prompt analytics data. The feedback may be used to reconfigure the virtual assistant 502 (e.g., so that the next time a user asks "please make an appointment for 1 pm," or similar input, the virtual assistant 502 schedules an appointment for 1 pm that day, without further prompting the user for a date). [Brown para 0125] 

Regarding claim 11 Brown teaches everything above (see Claim 10). In addition, Brown teaches wherein the brand and tone recommendations The virtual assistant may be configured with particular characteristics, such as being associated with a particular entity (e.g., a user, application, company, service provider, device, etc.), include particular functionality, and so on. Further, in some instances the virtual assistant may be associated with a team of virtual assistants. [Brown para 0181]  indicate one or more of tone of voice, pitch of voice, speed of speech, and pronunciation of words. FIG. 10 illustrates an example virtual assistant customization interface 1000 for enabling end-users to configure characteristics of a virtual assistant. As illustrated, the virtual assistant customization interface 1000 includes an input field 1002 to input a name to be associated with the virtual assistant, a drop-down menu 1004 to upload an image to be associated with the virtual assistant (e.g., to configure a visual appearance), a drop-down menu 1006 to select a personality (e.g., attitude, etc.), a drop-down menu 1008 to select an accent, a drop-down menu 1010 to select a language in which the virtual assistant is to be configured to communicate [Brown para 0138]

Regarding claim 12 Brown teaches everything above (see Claim 7). In addition, Brown teaches wherein the standard vocabulary includes elements that make up prompts from the digital assistant to a user, the input processing module 208 may utilize Natural Language Processing (NLP) to interpret or derive a meaning and/or concept of the input. The speech recognition and/or NLP techniques may include known or new techniques. [Brown para 0051] The feedback may be used to reconfigure the virtual assistant 502 (e.g., so that the next time a user asks "please make an appointment for 1 pm," or similar input, the virtual assistant 502 schedules an appointment for 1 pm that day, without further prompting the user for a date). [Brown para 0125]  the elements including one or more of: introductions, acknowledgments, confirmations, error handling, discourse markers, unsuccessful task indications, apologies, empathy statements, tapering questions, and confirmations. the virtual assistant service 108 may cause a virtual assistant to be output on the smart device 104 by sending an instruction or data to the smart device 104 instructing the smart device 104 to output the virtual assistant [Brown para 0149] a conversation user interface may be caused to be output. This may include sending an instruction to a client device (e.g., the smart device 104) to output the conversation user interface, displaying the conversation user interface, and so on [Brown para 0171]

Regarding claim 13 Brown teaches a non-transitory computer-readable medium comprising instructions that, when executed by a computing device, Computer storage media includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other data [Brown para 0116] cause the computing device to perform auto-generation of dialog A conversation section 504 of the virtual assistant trainer interface 500 may present conversation input and output for the virtual assistant 502. [Brown para 0124] for a skill executed by a digital assistant, smart device 104 may be implemented as a … computer, a server, … a personal digital assistant (PDA) … [Brown  para 0034] including to: receive details descriptive of a digital assistant persona from a personality studio user interface; interface the service provider 110 may be associated with one or more computing devices, such as one or more servers, … or any other type of device configured to process data [Brown para 0046]; generate a personality type based on the details an automotive virtual assistant may be output whenever a user's smart device connects to a car navigation system. … a virtual assistant may have been generated by or for a particular user, … (e.g., personalized for a user, associated with a user's account, associated with a company, etc.). [Brown para(s) 107 & 0108]; auto-generate a standard vocabulary using the personality type a virtual assistant for teaching Spanish may be configured with Spanish and English NLP, whereas another type of virtual assistant may only be configured with English NLP. [Brown para 0095]; export the smart device 104 may also include one or more network interfaces. [Brown para 0113] the standard vocabulary for use in a skill A language in which a virtual assistant communicates (e.g., Spanish, German, French, English, etc.). This may include a language that is understood by the virtual assistant and/or a language that is spoken or otherwise used to output information by the virtual assistant. [0101] A personality--how a virtual assistant responds to a user. [Brown para 0100 & 0101]; and auto-generate prompts The feedback may be used to reconfigure the virtual assistant 502 (e.g., so that the next time a user asks "please make an appointment for 1 pm," or similar input, the virtual assistant 502 schedules an appointment for 1 pm that day, without further prompting the user for a date). [Brown para 0125] for the skill based on the standard vocabulary the input processing module 208 may utilize Natural Language Processing (NLP) to interpret or derive a meaning and/or concept of the input. The speech recognition and/or NLP techniques may include known or new techniques. [Brown para 0051]

Regarding claim 14 Brown teaches everything above (see Claim 13). In addition, Brown teaches wherein the details descriptive of a digital assistant persona are received over a network from a mobile device, , the smart device 104 may also include one or more network interfaces. [Brown para 0113] and the prompts the virtual assistant service 108 may cause a virtual assistant to be output on the smart device 104 by sending an instruction or data to the smart device 104 instructing the smart device 104 to output the virtual assistant [Brown para 0149]  for the skill are provided to a vehicle for use by a digital assistant of the vehicle. an automotive virtual assistant may be output whenever a user's smart device connects to a car navigation system. … a virtual assistant may have been generated by or for a particular user, … (e.g., personalized for a user, associated with a user's account, associated with a company, etc.). [Brown para(s) 107 & 0108]
Regarding claim 15 Brown teaches everything above (see Claim 13). In addition, Brown teaches wherein the details descriptive of a digital assistant persona includes one or more of: 
general information including name, age, and gender of the digital assistant; a backstory including background information about the digital assistant; a personality register including information indicative of personality aspects of the digital assistant; a personality type indicating personality traits of the digital assistant; character traits indicating character traits; service tasks that the digital assistant is defined to perform; persuasive tasks that the digital assistant is defined to perform; tone of voice that the digital assistant is defined to use; speaking style that the digital assistant is defined to use; or sample dialog including example conversation between the digital assistant and users. FIG. 10 
illustrates an example virtual assistant customization interface 1000 for enabling end-users to configure characteristics of a virtual assistant. As illustrated, the virtual assistant customization interface 1000 includes an input field 1002 to input a name to be associated with the virtual assistant, a drop-down menu 1004 to upload an image to be associated with the virtual assistant (e.g., to configure a visual appearance), a drop-down menu 1006 to select a personality (e.g., attitude, etc.), a drop-down menu 1008 to select an accent, a drop-down menu 1010 to select a language in which the virtual assistant is to be configured to communicate [Brown para 0138]


Regarding claim 16 Brown teaches everything above (see Claim 13). In addition, Brown teaches further comprising instructions that, when executed by the computing device, cause the computing device to perform operations including to: identify a personality type for the digital assistant persona based on the details descriptive of the digital assistant persona received from the personality studio user interface a drop-down menu 1004 to upload an image to be associated with the virtual assistant (e.g., to configure a visual appearance), a drop-down menu 1006 to select a personality (e.g., attitude, etc.) [Brown para 0138]; execute a personality type recommendation engine to supplement details for the digital assistant persona based on the personality type and information from celebrities having the same personality type An entity may include a user (e.g., trainer or end-user), application (e.g., program), company, service provider, device, and so on. As such, in some instances the one or more received virtual assistants may comprise trained versions of virtual assistants. [Brown para 0165] The virtual assistant may be configured with particular characteristics, such as being associated with a particular entity (e.g., a user, application, company, service provider, device, etc.), include particular functionality, and so on. Further, in some instances the virtual assistant may be associated with a team of virtual assistants. [Brown para 0181]; execute a brand and tone recommendation engine to determine brand and tone recommendations from corporate brand guidelines and sample corporate dialog for a digital assistant persona, the brand and tone recommendations indicating how content is provided independent to the content being provided; and execute a standard vocabulary recommendation engine to create autogenerated prompts using sample dialog, the brand and tone recommendations, and prompt analytics data. The feedback may be used to reconfigure the virtual assistant 502 (e.g., so that the next time a user asks "please make an appointment for 1 pm," or similar input, the virtual assistant 502 schedules an appointment for 1 pm that day, without further prompting the user for a date). [Brown para 0125] 

Regarding claim 17 Brown teaches everything above (see Claim 16). In addition, Brown teaches wherein the brand and tone recommendations indicate The virtual assistant may be configured with particular characteristics, such as being associated with a particular entity (e.g., a user, application, company, service provider, device, etc.), include particular functionality, and so on. Further, in some instances the virtual assistant may be associated with a team of virtual assistants. [Brown para 0181] one or more of tone of voice, pitch of voice, speed of speech, and pronunciation of words. FIG. 10 illustrates an example virtual assistant customization interface 1000 for enabling end-users to configure characteristics of a virtual assistant. As illustrated, the virtual assistant customization interface 1000 includes an input field 1002 to input a name to be associated with the virtual assistant, a drop-down menu 1004 to upload an image to be associated with the virtual assistant (e.g., to configure a visual appearance), a drop-down menu 1006 to select a personality (e.g., attitude, etc.), a drop-down menu 1008 to select an accent, a drop-down menu 1010 to select a language in which the virtual assistant is to be configured to communicate [Brown para 0138]
Regarding claim 18 Brown teaches everything above (see Claim 13). In addition, Brown teaches wherein the standard vocabulary includes elements that make up prompts from the digital assistant to a user, the input processing module 208 may utilize Natural Language Processing (NLP) to interpret or derive a meaning and/or concept of the input. The speech recognition and/or NLP techniques may include known or new techniques. [Brown para 0051] The feedback may be used to reconfigure the virtual assistant 502 (e.g., so that the next time a user asks "please make an appointment for 1 pm," or similar input, the virtual assistant 502 schedules an appointment for 1 pm that day, without further prompting the user for a date). [Brown para 0125] the elements including one or more of. introductions, acknowledgments, confirmations, error handling, discourse markers, unsuccessful task indications, apologies, empathy statements, tapering questions, and confirmations. the virtual assistant service 108 may cause a virtual assistant to be output on the smart device 104 by sending an instruction or data to the smart device 104 instructing the smart device 104 to output the virtual assistant [Brown para 0149] a conversation user interface may be caused to be output. This may include sending an instruction to a client device (e.g., the smart device 104) to output the conversation user interface, displaying the conversation user interface, and so on [Brown para 0171]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694